Cite as 2014 Ark. 255

                SUPREME COURT OF ARKANSAS
                                       No.   CR-13-775

IVOR GORDON                                        Opinion Delivered   May 29, 2014
                                APPELLANT
                                                   APPEAL FROM THE PULASKI
V.                                                 COUNTY CIRCUIT COURT, FIRST
                                                   DIVISION
                                                   [NO. 60CR-12-622]
STATE OF ARKANSAS
                                  APPELLEE         HONORABLE LEON JOHNSON,
                                                   JUDGE

                                                   REMANDED TO SETTLE AND
                                                   SUPPLEMENT THE RECORD;
                                                   REBRIEFING ORDERED.


                                        PER CURIAM


       Appellant Ivor Gordon was convicted by a Pulaski County jury of one count of capital

murder and one count of criminal attempt – capital murder and was sentenced to serve life

without parole and life, respectively. Pursuant to Anders v. California, 386 U.S. 738 (1967),

and Rule 4-3(k) of the Rules of the Arkansas Supreme Court and Court of Appeals,

appellant’s attorney has filed a motion to withdraw as counsel on the ground that an appeal

would be wholly without merit and a brief purporting to list all adverse rulings and explaining

why each adverse ruling is not a meritorious ground for reversal. Additionally, appellant filed

pro se points on appeal.

       The record on appeal was initially lodged on September 6, 2013. Subsequently,

appellant filed a motion to treat the copy of the trial transcript as an original for purposes of
                                   Cite as 2014 Ark. 255

appeal, alleging that the record was lost after it had been checked out for the purpose of

abstracting the record. This court denied this motion on February 13, 2014, and issued a writ

of certiorari to settle the record. The writ was returned with a certificate from the Pulaski

County Circuit Court Clerk stating, “THAT I HAVE MADE OUT AND CERTIFIED A

FULL, TRUE AND COMPLETE TRANSCRIPT OF DIMINUTION WITHIN

SUGGESTED, WHICH IS HERETO ATTACHED.” The attached index includes a

number of exhibits and lists the record page number that identified when the exhibits were

received into evidence during the trial and the record page number at which the exhibits are

appended. However, the pages that should contain the appended exhibits are completely

blank with the exception of the stamped page number. The exhibits included CDs of

statements made by appellant to the detectives that were played before a jury, as well as a

transcript of those recordings that was admitted into evidence. Furthermore, photographs,

jury verdict forms, and jury instruction forms are only recorded as blank pages with stamped

page numbers. Therefore, we must remand this case to settle and supplement the record in

accordance with Arkansas Rule of Appellate Procedure–Civil 6(e) (2013), as applicable

through Arkansas Rule of Appellate Procedure–Criminal 4(a) (2013).

       Additionally, appellant’s brief fails to mention the blank pages of the record and, in

fact, includes copies of some of the missing exhibits and forms in his addendum, but he fails

to include copies of the CDs in his addendum or abstract the statements made on the CDs.

Yet, counsel maintains in the argument section that even if there had been any evidentiary

errors during trial, any error would be harmless in light of the detailed confession, which we


                                              2
                                     Cite as 2014 Ark. 255

are only to assume is contained in these missing exhibits. After the supplemental record is

filed, appellant shall file a substituted brief that complies with the rules. See Ark. Sup. Ct. R.

4-2; Ark. Sup. Ct. R. 4-3. We strongly encourage appellant to review the rules and to ensure

that no other deficiencies are present prior to filing the substituted brief. Thus, we are

remanding this case to settle and supplement the record within thirty (30) days of the date of

this opinion and ordering rebriefing. Upon supplementation, the clerk is to establish a new

briefing schedule.

       Remanded to settle and supplement the record; rebriefing ordered.

       Benca & Benca, by: Patrick J. Benca, for appellant.

       Dustin McDaniel, Att’y Gen., by: Kent G. Holt, Ass’t Att’y Gen., for appellee.




                                                3